IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERALD HALL JR.,                              : No. 55 EM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MICHAEL ZAKEN, SUPERINTENDENT,                :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for a Writ of Habeas Corpus is DENIED.